 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

EASTERN DIVISION
THE NOCO COMPANY, ) CASENO. 1:19 CV 00853 DCN
)
Plaintiff, )
)
V. ) JUDGE DONALD C. NUGENT
)
CTEK, INC. et al, )
)
Defendants. ) MEMORANDUM OPINION
) AND ORDER
)
)

This matter is before the Court on CTEK, Inc.’s and CTEK Sweden’s Motion to Dismiss
Plaintiff's Second Amended Complaint. (ECF #39). For the reasons set forth below, this motion is
DENIED in its entirety. Also pending before this Court is NOCO Company’s Motion to Compel
Production of Documents. (ECF #56). In light of this Court’s Memorandum Opinion and Order,
NOCO Company’s Motion to Compel is DENIED without prejudice as moot. NOCO Company may

again move to compel the requested documents during general discovery on the merits, if necessary.

 
 

Background!

The NOCO Company (“NOCO”) filed this lawsuit on April 16, 2019 against CTEK, Inc. and
CTEK Sweden AB (collectively, “CTEK”’), alleging six causes of action: (1) breach of the Defend
Trade Secrets Act, 18 U.S.C. § 1836 (DTSA); (2) breach of the Ohio Uniform Trade Secrets Act,
O.R.C. § 1333.61 — 1333.69 (OUTSA); (3) conversion; (4) “theft offense” under O.R.C. § 2307.60
and 2307.61; (5) civil conspiracy; and, (6) tortious interference with business relations. (See
generally, Compl. ECF # 1). NOCO has since filed two amended complaints. (ECF # 22, 32). The
parties have had since May 9, 2019 to conduct limited jurisdictional discovery. (ECF # 14).

On August 23, 2019, CTEK filed a Motion to Dismiss Plaintiff's Second Amended
Complaint. (ECF #39). NOCO filed its opposition. (ECF #65). CTEK filed areply. (ECF #69). This
Court granted NOCO’s motion for leave to file a sur-reply. (ECF #70). Also currently pending
before this Court is NOCO’s Motion to Compel Production of Documents. (ECF #56). NOCO seeks
the production of certain documents allegedly relevant to its argument that CTEK Sweden and
CTEK, Inc. are “alter egos” for the purpose of establishing personal jurisdiction over both
defendants. (/d.).

NOCO is an Ohio corporation with its principal place of business in Cuyahoga County, Ohio.

(Second Amended Compl., hereinafter “Compl.,” § 9). NOCO designs, manufactures and markets

 

1

The facts as stated in this Memorandum and Order are taken from Plaintiff's Second
Amended Complaint and the exhibits submitted in support of its brief in opposition to
Defendant’s motion to dismiss. The facts should not be construed as findings of this Court.
In a motion to dismiss, the Court is obligated, for the purposes of that motion, to accept as
true the facts set forth by the non-moving party. However, facts related to the issue of
personal jurisdiction are required to have some evidentiary support.

-2-

 
 

battery chargers and related products and is a global leader in battery chargers for vehicles.

CTEK. Sweden is a Swedish corporation with its principal place of business located in
Sweden. It has no location in Ohio or the United States. NOCO alleges that CTEK Sweden’s
presence in the United States began in or about 2002 when it started selling battery chargers globally,
engaging in indirect sales of its products to retailers, distributers, and manufacturers. (Compl. { 30).
CTEK Sweden has publicly identified the U.S. as a target growth market and describes itself as a
“global brand in the care and maintenance of vehicle batteries.” (Lind Depo. Ex. 2; Compl. § 13).
It designs products for the U.S. market, advertises the CTEK brand in the U.S., and made direct sales
to the U.S. totaling $211,659 in 2016 and 2017. (Compl. § 80-81, Ex. 2). In 2004, CTEK Sweden
created an American sales arm — CTEK, Inc. — a wholly owned subsidiary of CTEK Sweden.
(Compl. { 14). CTEK Sweden generates millions of dollars each year from sales made in the United
States through CTEK, Inc. (Lind Depo. 34:13-35:3).

CTEK, Inc. is a Delaware corporation headquartered in Illinois. It has a total of four
employees in the United States. Two of these employees work out of the headquarters in Illinois, and
one employee works out of a leased office in Ohio. The location of the fourth employee is not
known. (Lind Depo. 26:18 - 27:2). In 2017 and 2018, CTEK, Inc. derived only 2% of its total
revenue from sales to Ohio. (DuMelle Decl. § 5). CTEK, Inc.’s first corporate headquarters was
located in Twinsburg, Ohio, only 3.6 miles from NOCO’s headquarters. CTEK, Inc. also previously
had a second location in Twinsburg, but currently operates only from its former headquarters.
(Compl. § 10). CTEK, Inc. contracts with a third-party logistics company in Ohio, receives product
shipments in Ohio, warehouses products in Ohio, conducts warranty reclamation activities in Ohio,

and maintains an interactive website. (See Lind Depo. at 30:12-30:17, 86:15-86:22, 128:22-130:7;

-3-

 
 

Ex. 8, 20, 26 ). CTEK Sweden issues warranties to U.S. customers in connection with sales made
through CTEK, Inc. (Compl. § 81).

NOCO alleges that CTEK Sweden and CTEK, Inc. unfairly compete with NOCO. Both
NOCO and CTEK Sweden exhibited their products at the Australian Auto Aftermarket Expo in
Melbourne, Australia from April 4 to April 6, 2019.(Compl. { 117). At the Expo, NOCO developed
a notebook called the “A4 LAD Book” which contained pricing, discount, and market penetration
information for various customers, as well as key contacts, strategies, distribution plans, details from
negotiations, and opportunities in the market. (Compl. § 112, 122). This information related to
divisions of United States companies. (Compl. § 124). NOCO alleges that the notebook also
contained employees’ thoughts, plans, and strategies which they developed based on the information
they gathered, including “secrets, thoughts, and designs regarding the company’s sales methodology,
targets, and financial impact” as well as “touches with potential customers, confidential notes
regarding leads (including pricing information), and notes on market intelligence learned during
discussions and meetings.” (Compl. § 110-111). The notebook contains “information concerning
how NOCO does business,” along with “key market insight.” (Compl. J 190-191). NOCO kept the
book confidential by having its employees monitor the book at the Expo, storing the book on the
non-public side of NOCO’s booth at the Expo, employing non-disclosure agreements, marking the
information confidential, and restricting access internally. (Compl. 4 108-115, 126).

NOCO also alleges that the A4 LAD notebook was valuable in that prior notebooks have
generated “substantial sums,” and that the A4 LAD notebook contained sales leads potentially worth
millions of dollars. (Compl. § 115). The notebook would provide competitors such as CTEK with

“insight not only into customer information, but also NOCO’s proprietary methods and strategies”

4.

 
 

which has the “significant economic value of not being known to others.”

NOCO allegs that during the Expo, a CTEK Sweden employee stole the A4 LAD Book from
NOCO’s booth and shared the book with two other CTEK Sweden employees who were present at
the Expo. (Compl. § 149-153). NOCO alleges that CTEK Sweden used the notebook to compete
with NOCO during the Expo because it was in the possession of CTEK Sweden employees within
that time frame. (Compl. 7 144-146). The CTEK Sweden employees who stole the notebook have
traveled to the U.S., but NOCO requires additional discovery to determine if these employees
provide regular services to CTEK, Inc. NOCO alleges that CTEK disclosed and used NOCO’s trade
secret information “to obtain an unfair and unlawful advantage over NOCO, including in CTEK’s
operations in the United States of America and Ohio.” (Compl.{| 168).

CTEK argues that NOCO’s Second Amended Complaint should be dismissed under Fed. R.
Civ. P. 12(b)(2) for lack of personal jurisdiction and under Fed. R. Civ. P. 12(b)(6) for failure to state
a claim upon which relief can be granted. CTEK advances five arguments relative to personal
jurisdiction: (1) neither CTEK, Inc. nor CTEK Sweden is “at home” in Ohio or the United States;
(2) the Ohio long-arm statute precludes jurisdiction over CTEK, Inc.; (3) the federal long-arm statute
precludes jurisdiction over CTEK Sweden; (4) exercising personal jurisdiction over either Defendant
does not comport with Due Process; and, (5) NOCO fails to allege facts sufficient to overcome the
presumption that CTEK Sweden and CTEK, Inc. are separate entities.

CTEK further asserts that NOCO has failed to state a claim for misappropriation of trade
secrets under the DISA and OUTSA. Lastly, CTEK argues that NOCO’s remaining common law

claims should be dismissed as preempted by NOCO’s OUTSA claim.

 
 

 

Discussion
1. Personal Jurisdiction

When personal jurisdiction is challenged, the plaintiffbears the burden of demonstrating that
jurisdiction is proper. Theunissen v. Matthews, 935 F.2d 1454, 1458 (6th Cir. 1991); McNutt v.
General Motors Acceptance Corp., 298 U.S. 178, 189 (1936). In the face of a properly supported
motion for dismissal, the plaintiff may not stand on his pleading but must, by affidavit or otherwise,
set forth specific facts showing that the court has jurisdiction. Theunissen, supra, 935 F.2d at 1458
(6th Cir. 1991); Weller v. Cromwell Oil Co., 504 F.2d 927, 930 (6th Cir. 1974). Ordinarily, a
plaintiff bears only the burden of demonstrating facts which support a prima facie case for
jurisdiction. Theunissen, 935 F.2d at 1458. But CTEK argues that “because NOCO sought and
received extensive jurisdictional discovery, it must establish jurisdiction by a preponderance of
evidence. Theunissen, 935 F.2d at 1458.”

When ruling on a 12(b)(2) motion to dismiss, the trial court “may determine the motion on
the basis of affidavits alone; or it may permit discovery in aid of the motion; or it may conduct an
evidentiary hearing on the merits of the motion.” Serras v. First Tenn. Nat’l Ass’n, 875 F.2d 1212,
1214 (6th Cir. 1989). “The weight of the plaintiffs burden, however, depends on whether the trial
court chooses to rule on written submissions or to hear evidence on the personal-jurisdiction issue
....” Id. Here, the parties engaged in limited jurisdictional discovery but did not request an
evidentiary hearing. The Sixth Circuit has held that the appropriate burden of proof in this situation
is that of the prima facie showing: “[o]|rdinarily, the plaintiff must prove jurisdiction by a
preponderance of the evidence. That standard does not apply in this case, however, because

(although there was discovery) there was no evidentiary hearing on the jurisdiction question.” Dean

-6-

 
 

vy. Motel 6, 134 F.3d, 1269, 1272 (6th Cir. 1998). The Dean court held that the appropriate standard
was to “view the pleadings and affidavits in a light most favorable to the plaintiff,” and that “the
plaintiff need only make a prima facie showing of jurisdiction.” Jd.

A, CTEK, Inc.

 

To determine whether personal jurisdiction is proper in a diversity case, district courts must
apply the law of the state in which they sit. Welsh v. Gibbs, 631 F.2d 436, 439 (6th Cir. 1980), cert.
denied, 450 U.S. 981 (1981). In Ohio, personal jurisdiction may be established by minimum contacts
with the state as defined in Ohio Rev. Code § 2307.382, Ohio’s long arm statute, which states, in
pertinent part, as follows:

(A) Acourt may exercise personal jurisdiction over a person who acts directly or
by an agent, as to a cause of action arising from the person’s:

(4) Causing tortious injury in this state by an act or omission outside this
state if he regularly does or solicits business, or engages in any other

persistent course of conduct, or derives substantial revenue from
goods used or consumed or services rendered in this state.

(6) Causing tortious injury in this state to any person by an act outside this state
committed with the purpose of injuring persons, when he might reasonably
have expected that some person would be inured thereby in this state.

O.R.C. § 2307.382; see also, Pittock v. Otis Elevator Co., 8 F.3d. 325 (6th Cir. 1994).

Although CTEK, Inc. derives only 2% of its revenue from sales to Ohio, there is no dispute
that CTEK, Inc. regularly does or solicits business and engages in a persistent course of conduct in
Ohio through its Twinsburg Office. Therefore, if CTEK, Inc. misappropriated NOCO’s trade secrets,
it should have reasonably expected that NOCO would be injured in Ohio where NOCO is

headquartered. See Safety Today, Inc. v. Roy, 2:12-cv-510, 2012 U.S. Dist. LEXIS 86966 at *6-7

-7-

 
 

(S.D. Ohio June 22, 2012) (finding the defendants could have reasonably expected that injury would
occur in Ohio when they stole customer lists and confidential information from their former employer
which was located in Ohio). Thus, Ohio’s long-arm statute is satisfied.

Having determined that CTEK, Inc. is generally subject to personal jurisdiction on this matter
in Ohio, the Court must further determine whether jurisdiction would be properly exercised in this
particular case. In Southern Machine Co. v. Mohasco Industries, Inc., 401 F.2d 374, 381 (6th Cir.
1968), the Sixth Circuit devised the following test to determine when a District Court may impose
specific personal jurisdiction:

First, the defendant must purposefully avail himself of the privilege of acting in the

forum state or causing a consequence in the forum state. Second, the cause of action

must arise from defendant’s activities there. Third, the acts of a defendant or

consequences caused by the defendant must have a substantial enough connection

with the forum state to make a exercise of jurisdiction over the defendant reasonable.

CTEK, Inc. purposefully availed itself of the privilege of acting in Ohio. CTEK, Inc. operates
an office in Ohio, warehouses products in Ohio, accepts deliveries in Ohio, and issues warranties to
customers in Ohio.

The cause of action asserted by NOCO is directly connected to CTEK, Inc.’s activities in
Ohio. NOCO alleges that CTEK Sweden shared the contents of the A4 LAD Book with CTEK, Inc.
and usurped business opportunities from NOCO in Ohio and the United States. Because NOCO
bears only the burden of a prima facie showing, and the parties have not conducted discovery relative
to the merits of NOCO’s claims, NOCO does not have to allege the precise ways in which CTEK,
Inc. may have acquired the notebook from CTEK Sweden or exactly how it used the notebook in

Ohio. See Autodesk, Inc. v. Zwead Software Co., No. 5:14-cv-01409-EJD, 2015 U.S. Dist. LEXIS

63610 at *15 (May 13, 2015) (remarking that where “discovery has not yet commenced, it would be

-8-

 
 

unreasonable to require a plaintiff to demonstrate the precise ways in which Defendants may have
used their trade secrets, given that Defendants are the only ones who possess such information”).
Holding otherwise would require NOCO to prove its entire case before conducting any discovery
relative to the merits. Further, the A4 LAD Book allegedly contains the type of information that
CTEK, Inc. could use to compete with NOCO in the Ohio market: strategies, negotiation details,
market opportunities, etc.

The exercise of jurisdiction over CTEK, Inc. is reasonable. “Where the first two elements of
the specific jurisdiction test are satisfied, the exercise of jurisdiction over the non-resident is
presumed to be reasonable,” and “[t]he burden lies with the defendant to establish that jurisdiction
is not reasonable.” Fabec v. Debt. Mgmt. Partners, LLC, No. 1:18-cv-1537, 2018 U.S. Dist. LEXIS
172037 at *25-26 (N.D. Ohio Oct. 4, 2018). CTEK, Inc. fails to satisfy its burden, relying only on
its assertion that the first two Southern Machine elements are not satisfied. CTEK, Inc. makes no
attempt to explain why exercising jurisdiction would be unreasonable in light of its contacts with
Ohio. Consequently, this Court finds that the exercise of personal jurisdiction over CTEK, Inc. in
this matter is fair and proper.

B. CTEK Sweden

Likewise, the exercise of personal jurisdiction over CTEK Sweden is proper under the federal
long-arm statute, Fed. R. Civ. P. 4(k)(2). A federal court may exercise jurisdiction over a foreign
defendant under Civ. R. 4(k)(2) when four requirements are met: (1) the claim against the defendant
must arise under federal law; (2) the defendant must not be subject to the personal jurisdiction of any
state court of general jurisdiction; (3) the exercise of jurisdiction must be consistent with the laws

of the United States; and, (4) the exercise of jurisdiction must be consistent with the Constitution.

-9.

 
 

See, Inc. v. Imago Eyewear Pty., Ltd., 167 F. App’x 518, 521 (6th Cir. 2006). CTEK Sweden
concedes the first two requirements: that NOCO’s claim arises under federal law, and CTEK Sweden
is not subject to the personal jurisdiction of any state court of general jurisdiction. CTEK Sweden
does argue, however, that exercising jurisdiction over it would contravene Constitutional due process
because NOCO’s claims do not arise from CTEK Sweden’s purposeful contacts with the United
States. In determining whether exercising jurisdiction over a foreign defendant comports with Due
Process, the analysis is identical to the traditional personal jurisdiction analysis, except courts review
contacts with the U.S. as a whole rather than the forum state. See id. at 522.

CTEK Sweden purposefully availed itself of the privilege of acting in the U.S. because it
makes direct sales to the U.S. and U.S. companies and sends its products to CTEK, Inc. —a U.S.
corporation — for the purpose of selling and distributing its products in the U.S. The cause of action
arises from CTEK Sweden’s contacts in the United States, namely, CTEK Sweden’s purposeful use
of the U.S. corporation CTEK, Inc. to distribute its products in the U.S. The A4 LAD Book contains
the type of information relating to U.S. companies that CTEK Sweden could use to compete with
NOCO in the U.S., and CTEK Sweden’s products compete with NOCO in the U.S. through its U.S.
contact, CTEK, Inc. Lastly, the exercise of personal jurisdiction over CTEK Sweden is reasonable
because the first two Southern Machine elements are met, and CTEK Sweden has failed to satisfy
its burden in showing the contrary. CTEK Sweden fails to explain how it would be burdened by
defending this action in the United States when its employees and officers regularly travel to the
United States and all relevant witnesses speak English. CTEK again relies solely on its assertions that
the first two Southern Machine factors are not satisfied. Consequently, this Court finds that the

exercise of personal jurisdiction over CTEK Sweden in this matter would be fair and proper.

-10-

 
 

In this diversity case, NOCO has set forth specific facts making a prima facie showing that
this Court has specific jurisdiction over both CTEK, Inc. and CTEK Sweden in this matter. Because
there is an independent basis for exercising specific personal jurisdiction over both defendants, it is
not necessary for this Court to determine whether general jurisdiction exists over either defendant,
or whether CTEK, Inc. and CTEK Sweden are “alter egos.”

II. Failure to State a Claim

 

CTEK argues that NOCO failed to state a claim under either the OUTSA or the DTSA
because (1) the A4 LAD Book does not constitute a trade secret; (2) NOCO failed to allege
actionable misappropriation by CTEK, Inc.; and, (3) NOCO’s common law claims are preempted
under the OUTSA.

In considering a motion to dismiss for failure to state a claim, this Court must accept all
material allegations contained in the complaint as true, and construe them in the light most favorable
to the non-moving party. Top Flight Entm't, Ltd. v. Schuette, 729 F.3d 623, 630 (6th Cir. 2013);
Bishop v. Lucent Technologies, Inc., 520 F. 3d 516, 519 (6th Cir. 2008). To survive a motion to
dismiss, a “complaint must contain either direct or inferential allegations with respect to all material
elements necessary to sustain a recovery under some viable legal theory.” Mezibov v. Allen, 411 F.3d
712, 716 (6th Cir. 2005). Conclusory allegations or legal conclusions cloaked as factual allegations
will not suffice to survive a motion to dismiss. Jd. A complaint containing a statement of facts that
merely creates a suspicion of a legally cognizable right of action is insufficient; “[f]actual allegations
must be enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly,
127 S. Ct. 1955, 1965 (2007); see also Ass'n of Cleveland Fire Fighters v. City of Cleveland, 502

F.3d.545, 548 (6th Cir. 2007). A complaint must be facially plausible, containing “sufficient factual

-11-

 
 

matter ... to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937,
1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. at 570).

The OUTSA creates a private cause of action under Ohio law for the unauthorized use of
trade secrets. To prevail on a such a claim, a plaintiff must establish: (1) the existence of a trade
secret; (2) the acquisition of that trade secret through a confidential relationship; and (3) the
unauthorized use of that trade secret. Thermodyn Corp. v. 3M Co., 593 F. Supp. 2d 972, 985 (N.E.
Ohio 2008). Similarly, the DTSA provides a private cause of action under federal law for owners of
misappropriated trade secrets “if the trade secret is related to a product or service or intended for use
in, interstate or foreign commerce.” 18 U.S.C. § 1836. To bring a claim under the DISA, NOCO
must plead: (1) the existence of a protectable trade secret; (2) misappropriation of the trade secret by
Defendants; and (3) that the trade secret is related to a product or service used in interstate or foreign
commerce. 18 U.S.C. § 1836(b)(1).

The DTSA defines “trade secret” as follows:

“Sajll forms and types of financial, business, scientific, technical, economic, or
engineering information, including patterns, plans, compilations, program devices,
formulas, designs, prototypes, methods, techniques, processes, procedures, programs,
or codes, whether tangible or intangible, and whether or how stored, compiled, or
memorialized physically, electronically, graphically, photographically, or in writing
if—

(A) _ the owner thereof has taken reasonable measures to keep such information

secret; and

(B) _ theinformation derives independent economic value, actual or potential, from

not being generally known to, and not being readily ascertainable through
proper means by, another person who can obtain economic value from the
disclosure or use of the information;

18 U.S.C. § 1839(3).

Both parties rely on the six-factor test employed by the Ohio Supreme Court in State ex rel.

-12-

 
 

Plain Dealer v. Ohio Dep't of Ins., 80 Ohio St.3d 513, 524, 1997-Ohio-75, 687 N.E.2d 661 for
determining whether information constitutes a trade secret under the OUTSA and the DTSA:

(1) The extent to which the information is known outside the business; (2) the extent

to which it is known to those inside the business, i.e., by the employees; (3) the

precautions taken by the holder of the trade secret to guard the secrecy of the

information; (4) the savings effected and the value to the holder in having the
information as against competitors; (5) the amount of effort or money expended in
obtaining and developing the information; and (6) the amount of time and expense

it would take for others to acquire and duplicate the information.

NOCO has adequately plead the existence of a trade secret under the OUTSA and DTSA
based on the above Plain Dealer factors. First, CTEK argues that the contents of the notebook were
known outside the business because any participant at the Expo could have gathered the same
information. But NOCO alleges that the A4 LAD Book contained NOCO employees’ thoughts,
plans, and strategies which they developed based on information that they gathered. This is more than
mere pricing information that could be obtained by visiting a business’s booth at the expo.

While CTEK further argues that the contents of the A4 LAD Book do not constitute trade
secrets because they are merely pricing lists and customer lists, NOCO alleges that the notebook
contained more than mere customer and pricing lists. NOCO alleges that the notebook also contained
“secrets, thoughts, and designs, regarding the company’s sales methodology, targets, and financial
impact.” NOCO also alleges that the notebook contained “touches with potential customers,
confidential notes regarding leads (including pricing information), and notes on market intelligence
learned during discussions and meetings.” NOCO explains that the book “necessarily reflects
NOCO’s sales strategy and provides invaluable insight into NOCO’s methods, processes, targets, and

financials.”

CTEK also mischaracterizes Heartland Home Fin., Inc., v Allied Home Mortgage Capital

-13-

 
 

Corp., 258 F. App’x 860 (6th Cir. 2008) in which the Sixth Circuit held that customer leads and
prospective customer lists that were purchased from a third party and available to others did not
constitute trade secrets. In that case, at least three of the plaintiffs competitors purchased the same
leads as the plaintiff, and thus the information was readily available in the marketplace. See
Heartland Home Fin., Inc., v. Allied Home Mortgage Capital Corp., 2007 U.S. Dist. LEXIS 8882
*10-11 (N.D. Ohio Feb. 5, 2007). Further, a “significant number of employees” had access to the
leads, and the plaintiff took insufficient precautions to ensure the secrecy of the information. /d. at
*12-13. Based on NOCO’s allegations, the information contained in the A4 LAD Book was not
readily available in the marketplace, and only a limited number of NOCO employees had access to
the notebook. As such, NOCO has adequately alleged that the contents of the notebook were not
known outside their business.

As for the second and third factors, NOCO alleges that it kept the book confidential by having
its employees monitor the book, storing it on the non-public side of the booth, employing
non-disclosure agreements, marking the information confidential, and restricting access internally.
While CTEK disputes that the book was on the non-public side of the booth or marked confidential,
all facts must be viewed in a light most favorable to the plaintiff under the Civ. R. 12(b)(6) standard.
Further, whether measures taken to keep information secret are reasonable under the circumstances
cannot be decided at the pleading stage. Taoglas Grp. Holdings Ltd. v. 2) Antennas USA, Corp., No.
18CV1277-LAB, 2019 U.S. Dist. LEXIS 44093 *15 (S.D. Cal. Mar. 18, 2019). As such, NOCO
adequately alleged that the information was not widely known within its business and that it took

precautions to guard the secrecy of the information.

As for the fourth, fifth, and sixth factors, NOCO alleges that the A4 LAD Book contained

-14-

 
 

sales leads potentially worth millions of dollars, and that prior LAD Books have generated substantial
sums for NOCO. NOCO further explains that the notebook has significant economic value because
it contains NOCO’s proprietary methods and strategies. Taking these allegations in a light most
favorable to NOCO, NOCO has adequately alleged the fourth, fifth, and sixth factors. As such,
NOCO has adequately plead all six factors under State ex rel. Plain Dealer y. Ohio Dep't of Ins., and
also satisfies the definition of trade secret under the DTSA.

To recover under the OUTSA or DTSA, NOCO must also allege that CTEK, Inc. and CTEK
Sweden misappropriated NOCO’s trade secrets. CTEK argues that NOCO has failed to allege that
CTEK, Inc. misappropriated NOCO’s trade secrets. The OUTSA defines misappropriation as
follows:

(B) “Misappropriation” means any of the following:

(1) Acquisition of a trade secret of another by a person who knows or has
reason to know that the trade secret was acquired by improper means;

(2) Disclosure or use of a trade secret of another without the express or
implied consent of the other person by a person who did any of the
following:

(a) Used improper means to acquire knowledge of the trade
secret;

(b) At the time of disclosure or use, knew or had reason to know
that the knowledge of the trade secret that the person acquired
was derived from or through a person who had utilized
improper means to acquire it, was acquired under
circumstances giving rise to a duty to maintain its secrecy or
limit its use, or was derived from or through a person who
owed a duty to the person seeking relief to maintain its
secrecy or limit its use;

(c) Before a material change of their position, knew or had reason

to know that it was a trade secret and that knowledge of it had
been acquired by accident or mistake.

-15-

 
 

O.R.C. § 1333.61. Similarly, the DTSA defines misappropriation as requiring the acquisition or
disclosure of an improperly acquired trade secret. See 18 U.S.C. § 1839(5).

NOCO alleges that CTEK Sweden improperly acquired the notebook by stealing it from
NOCO’s booth. NOCO further alleges that both CTEK Sweden and CTEK, Inc. knew that the
notebook had been improperly acquired and used the notebook “to contact and solicit NOCO’s
customers, usurp business opportunities, including with companies in the U.S., and unfairly takes
sales away from NOCO.” (Compl. { 230). Despite this allegation, CTEK claims the Complaint is
“silent on whether and how CTEK, Inc. was involved in the wrongdoing.” But NOCO need not show
exactly how CTEK, Inc. misappropriated the trade secrets at the pleading stage when the parties have
yet to conduct discovery relative to the merits. See Autodesk, Inc., 2015 U.S. Dist. LEXIS. When
taking this allegation in a light most favorable to NOCO, NOCO adequately plead misappropriation
under both the OUTSA and the DTSA.

Lastly, CTEK argues that NOCO’s state law claims should be dismissed on the basis that
those claims are preempted under the OUTSA. While the OUTSA creates a private cause of action
for trade secret misappropriation, the Act “displace[s] conflicting tort, restitutionary, and other laws
of [Ohio] providing civil remedies for misappropriation ofa trade secret.” R.C. § 1333.67. However,
NOCO correctly asserts that preemption is not ripe for review at the motion to dismiss stage. See,
e.g., Exal Corp. V. Roeslein & Assoc., Inc., No. 4:12-cv-01830, 2012 U.S. Dist. LEXIS 143917 (N.D.
Ohio Oct. 2, 2012) (declining to decide preemption under the OUTSA at the motion to dismiss stage
as to avoid stripping the plaintiff of any recovery or precluding the plaintiff from discovering facts

to support its common theories).

-16-

 
 

 

Conclusion
For the reasons set forth above, CTEK, Inc.’s and CTEK Sweden’s Motion to Dismiss
Plaintiffs Second Amended Complaint (ECF #39) is hereby DENIED. Because this Court reached
a conclusion on personal jurisdiction without addressing the issue of whether CTEK, Inc. and CTEK
Sweden are “alter egos,” NOCO’s Motion to Compel Production of Documents (ECF #56) is hereby

DENIED without prejudice as moot in light of this Memorandum Opinion and Order.

IT IS SO ORDERED.

  
 

 

 

DONALD C. NUGENT
Senior United States District Judge

DATE:

 

 

-17-

 
